 
 
I 
108th CONGRESS
2d Session
H. R. 4050 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2004 
Mr. Vitter introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To establish a demonstration project to begin correcting structural bridge deficiencies. 
 
 
1.Short titleThis Act may be cited as the Rural Bridge Safety and Repair Demonstration Act of 2004. 
2.FindingsCongress makes the following findings: 
(1)The 589,111 bridges in the United States are a vital link in a seamless and efficient transportation system, connecting communities, States, and regions. 
(2)Fourteen percent of all bridges that are 20 feet or longer are structurally deficient. 
 (3)The cost of correcting all bridge deficiencies in the United States is $136,000,000,000. Faced with budget cutbacks, many States are struggling to maintain an acceptable schedule of maintenance, repair, and replacement of their roads and bridges. 
(4)To begin correcting structural bridge deficiencies, a demonstration program is necessary, beginning with a State that has a significant number of structurally deficient bridges. 
(5)More than 33 percent of the 13,339 bridges in the State of Louisiana are structurally deficient or functionally obsolete; a State with a high percentage of structurally deficient bridges. 
3.Louisiana rural development parish bridge repair program 
(a)Authorization of appropriationsSection 144 of title 23, United States Code, is amended— 
(1)by redesignating subsection (q) as subsection (r); and 
(2)by adding after subsection (p) the following: 
 
(q)Demonstration project 
(1)In generalThe Secretary shall make grants to the Executive Director of the Louisiana Governor’s Office of Rural Development Parish Bridge Repair Program to provide for the rehabilitation of the State’s most structurally deficient off-system bridges. 
(2)ReportThe Executive Director of the Governor’s Office of Rural Development Parish Bridge Repair Program shall transmit a report to Congress at the end of each fiscal year describing the number of bridges and extent of corrected deficiencies made during such year.. 
4.Authorization of AppropriationsThere are authorized to be appropriated to carry out this Act— 
(1)$5,000,000 for fiscal year 2005; 
(2)$15,000,000 for fiscal year 2006; and 
(3)$30,000,000 for fiscal year 2007.  
 
